Citation Nr: 0400732	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-03 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to an increase in a 10 percent rating for post-
traumatic deformity of the distal right clavicle.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from May 1985 to September 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 RO decision which denied an increase in 
a 10 percent rating for post-traumatic deformity of the right 
clavicle.  This is the only issue on appeal at this time.

The veteran also filed a notice of disagreement with the RO's 
November 2001 decision which denied an increase in a 
noncompensable rating for right leg scar.  However, in 
January 2003 the RO increased the right leg scar rating to 10 
percent.  The issue of an increased rating for a right leg 
scar was included in the January 2003 statement of the case, 
but the veteran did not complete an appeal of this issue by 
including it in his January 2003 substantive appeal.  
Accordingly, an issue of an increased rating for a right leg 
scar is not before the Board on appeal.  38 U.S.C.A. §§ 7104, 
7105, 7108; 38 C.F.R. § 20.200.


FINDINGS OF FACT

The veteran's post-traumatic deformity of the distal right 
clavicle (major upper extremity) is manifested by no more 
than malunion and slight decrease in range of motion of the 
right shoulder due to pain.  On last examination, right 
shoulder motion was flexion from 0 to 150 degrees, abduction 
from 0 to 150 degrees, and external rotation and internal 
rotation from 0 to 70 degrees.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for post-
traumatic deformity of the distal right clavicle are not met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
May 1985 to September 1991.  Service medical records note he 
is right-handed.  He was involved in a motorcycle accident in 
January 1991 which resulted in a right shoulder separation.  

In June 1994, following a VA examination, the RO granted 
service connection and a 10 percent rating for post-traumatic 
deformity of the right distal clavicle.

In January 2001, the veteran filed a claim seeking an 
increased rating for his service-connected right shoulder 
disorder.  

In July 2001, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter requested 
that he identify all medical treatment providers he had seen 
for his right shoulder condition.  The letter also indicated 
that the VA would attempt to obtain identified records on his 
behalf.

In July 2001, a VA examination for joints was conducted.  The 
report noted the veteran's service history of a motorcycle 
accident which resulted in separation of the 
acromioclavicular joint of the right shoulder.  He denied any 
fracture of the clavicle and shoulder.  He reported chronic 
pain and a decreased range of motion of the right shoulder, 
which increases with repetitive movement and extreme ranges 
of motion.  He denied taking any medications for pain, and 
denied any dislocation or subluxation of the shoulder.  In 
discussing his social history, he indicated that he used to 
work as a agent for U.S. Customs.  He resigned from that 
position six months ago and currently operated his own 
landscaping business.  Physical examination of the right 
shoulder revealed a slight deformity and protrusion of the 
lateral end of the clavicle.  There was slight tenderness and 
pain on palpation, with no evidence of swelling or effusion 
or any acute inflammation.  There was no crepitus on 
palpation.  Range of motion of the right shoulder was 
slightly decreased with flexion from 0 to 150 degrees, 
abduction from 0 to 150 degrees, and external rotation and 
internal rotation from 0 to 70 degrees.  Neurological 
examination of the right arm and shoulder was unremarkable, 
and the veteran had a good neurovascular examination without 
any evidence of hyperesthesia, muscle atrophy or wasting.  X-
ray examination of the right shoulder showed the 
acromioclavicular joints was normal; there was no evidence of 
degenerative changes in the rotator cuff; there was some 
calcification in the coracoclavicular joint, which may 
represent an old injury; and otherwise there was no evidence 
of acute soft tissue joint or bone abnormality.  The examiner 
diagnosed traumatic separation of the acromioclavicular joint 
of the right shoulder with chronic pain and slight decrease 
in the range of motion of the right shoulder. 

A December 2002 VA examination for the veteran's right leg 
scar incidentally noted he had a history of a right 
acromioclavicular separation with chronic pain.

II.  Analysis

The veteran contends that an increase in a 10 percent rating 
is warranted for his service-connected post-traumatic 
deformity of the right clavicle (which involves his major 
upper extremity).  Through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified with regard to the evidence necessary to 
substantiate his claim, and of his and the VA's respective 
duties to obtain evidence.  The veteran has not identified 
additional pertinent medical records to be obtained, and he 
has been given a VA examination.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

When rating the veteran's service-connected disabilities, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Impairment of the clavicle or scapula of the major upper 
extremity is rated 10 percent when there is malunion.  It is 
also rated 10 percent when there is nonunion without loose 
movement.  It is rated 20 percent when there is nonuninion 
with loose movement, or when there is dislocation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.

Limitation of motion of the major arm to the shoulder level 
is rated 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  When the requirements for a compensable rating under 
this code are not met, a 0 percent rating is assigned.  
38 C.F.R. § 4.31.

The veteran's right clavicle (collarbone) disability involves 
no more than malunion from prior fracture, as required for a 
10 percent rating under Code 5203.  There is no nonunion with 
loose movement, nor is there dislocation, as required for a 
higher rating of 20 percent under this code.  At the last VA 
examination, right arm motion was possible to well above the 
shoulder level.  Even considering the effects of pain on 
motion, it is not shown that right arm motion is limited to 
the shoulder level as required for a 20 percent rating under 
Code 5201.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board concludes that post-traumatic 
deformity of the distal right clavicle is no more than 10 
percent disabling.

The preponderance of the evidence is against the claim for an 
increase in a 10 percent rating for the right shoulder 
condition.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).






ORDER

An increased rating for post-traumatic deformity of the 
distal right clavicle is denied.





	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



